Clifford F. Brown, J.,
concurring in judgment only. I concur with the result reached today, since I am convinced that Lisa Light was a licensee, and that therefore the university breached no duty owed to her. However, for the reasons that follow, I cannot concur with the majority’s analysis in several respects.
In my view, the majority incorrectly focuses its analysis on Lisa’s mother in determining whether the recreational user statutes bar recovery herein. It was Lisa, not her mother, who was injured through use of the defendant’s property, and any determination of whether the recreational-user statutes apply should center on an examination of Lisa’s activities. Whether her mother was a recreational user is an irrelevant consideration, since no injury befell her. Thus, any analysis of whether defendant owed any duty to Mrs. Light is a meaningless exercise.
Turning to an examination of Lisa’s activities on the day she was injured, it is my belief that she was not a “recreational user” within the meaning of R.C. 1533.18(B). There is no indication in the evidence that Lisa entered the premises for any recreational purpose, and defendant does not so contend. Lisa merely accompanied her mother to the gymnasium. There is practically nothing in the record from which it could be inferred that Lisa entered the building for her own recreational purpose.
I am in agreement with the majority’s conclusion that the Lights were licensees, although I would again caution that the proper focus of analysis is Lisa, not her mother.
Accordingly, I concur in judgment only.